Citation Nr: 0217777	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  94-37 326	)	DATE
	)
	)              

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence,
Rhode Island



THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disability.

(The issue of entitlement to service connection for a back 
disability is the subject of a separate action of the 
Board).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and J.A.C.

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 



INTRODUCTION

The veteran had active service from August 1965 to 
February 1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 decision of the 
RO.  The Board remanded the case to the RO for additional 
development of the record in November 1996.  The RO 
complied with the Board's Remand instructions and issued a 
supplemental statement of the case in April 2000, denying 
the veteran's claim.  In an August 2000 decision the Board 
denied entitlement to service connection for a psychiatric 
disorder.  The veteran appealed the August 2000 Board 
decision to the United States Court of Appeals for 
Veterans Claims (hereinafter, the Court).

In a November 2001 joint motion to the Court, the parties 
requested that the August 2000 Board decision be vacated 
and remanded for readjudication in light of the recently 
enacted Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat 2096, enacted November 9, 
2000; see generally VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107, 5126 (West Supp. 2001).

In a November 2001 order, the Court granted the parties' 
motion, and the case was thereafter returned to the Board.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a back 
disability, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  After providing 
the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision 
addressing the issue of entitlement to service connection 
for a back disability.


FINDINGS OF FACT

1.  During service, the veteran was found to have 
situational nervousness, depression, and maladjustment.

2.  The veteran was found to be neither psychotic in 
service nor within the one-year presumptive period.

3.  A continuity of symptomatology of a psychiatric 
disability has not been demonstrated.

4.  The veteran's current acquired psychiatric disability 
(dysthymic disorder) is partially related to a disease or 
injury noted in service.


CONCLUSION OF LAW

A psychiatric disability was incurred in active service.  
38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions. 

In this case the veteran's application appears to be 
complete.  He has been informed of the information 
necessary to substantiate his claim via the Statement of 
the Case, the Supplemental Statements of the Case, and the 
Board's earlier Remand.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what 
he should do and what VA would do to obtain additional 
evidence.  The record contains sufficient information and 
opinions to decide the claim for service connection for an 
acquired psychiatric disability.

The Board notes that records of the veteran's treatment 
for depression from 1995 to 1997 at the VA outpatient 
clinic in New Bedford, Massachusetts, have not been 
associated with the claims folder.  However, inasmuch as 
this decision grants the benefits sought, further 
assistance in substantiating the claim is unnecessary.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  


II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in August 1965 
reflects normal neurologic and psychiatric systems.

Service medical records report that the veteran had 
problems at home and on board ship in September 1967.  The 
examiner noted a moderate amount of hostility toward the 
ship in general, which was reinforced by anxiety of home 
problems.  The impression was that of anxiety reaction, 
situational.  The veteran presented with anxiety in 
December 1968, and was treated with medication.

On a "Report of Medical History" completed by the veteran 
in January 1969, the veteran reported depression or 
excessive worry, and nervous trouble of any sort.  The 
examiner noted the veteran's nervousness, depression, and 
maladjustment.  At the time of the veteran's separation 
examination in January 1969, normal neurologic and 
psychiatric systems were noted.

The veteran underwent a VA examination in June 1994.  He 
reported losing his job in 1988 when he became depressed 
and had been stressed out due to family problems.  He 
reported sustaining a knee injury in service and 
undergoing quadriceps repair post-service in 1992, and 
then fracturing his kneecap in a fall in 1993.  He had 
been depressed and had received counseling as well as 
follow-up care in the orthopedic clinic.  Symptoms 
currently reported by the veteran included depression, 
anxiety, trouble sleeping, and occasional self-destructive 
thoughts.  Upon examination, the veteran acted depressed, 
and stated he was depressed.  He took medication without 
much improvement.  The diagnosis was depression.

The veteran underwent a VA examination in January 1995.  
He reported no psychiatric treatment, but did report 
obtaining counseling when his father died and when he had 
trouble dealing with things from the Veterans Assistance 
Program.  He described himself as being very angry, 
frustrated, and depressed.  Examination revealed that he 
was quite depressed.  His affect was constricted but 
appropriate to situation and ideation.  His mood was 
markedly depressed.  There was no evidence of any kind of 
psychotic thought disorder, including auditory or visual 
hallucinations.  There were no delusions.  He was oriented 
times three.  His memory was intact.  There was no 
cognitive impairment.  The veteran had some degree of 
insight into his problem; his judgment was not impaired.  
The diagnosis was that dysthymic disorder.  The examiner 
opined that the veteran was overwhelmed at times with his 
depression and his inability to get ahead in life.

A report of VA examination in May 1997 shows an Axis I 
diagnosis of dysthymic disorder; and Axis III diagnoses of 
knee injury, recurrent headaches, back pain, and ankle 
injury.  The examiner noted that the veteran's current 
physical condition apparently inhibited his ability to 
return to work and had led to an increase in his weight.  
The examiner also noted that the veteran's current 
depression may be partially explained by his injury 
[physical condition], and also related to the death and 
loss of family members.

In a report of VA examination in July 1997, the physician 
reviewed the claims folder and noted that the veteran's 
depression was partially related to an injury to the knee, 
which occurred during military service.  His depression 
was also partially due to significant losses in his life.  
It was the opinion of the VA physician that the etiology 
of the veteran's depression was associated with his 
current physical limitations due to his injury during 
military service.

In an addendum report dated in September 1997, a VA 
physician noted that he had reviewed the claims folder.  
He remarked that the veteran had received treatment in 
service for situational anxiety in 1967 and 1968.  The 
physician noted that the veteran had reported nervousness, 
depression, and maladjustment at the time of his 
separation examination in 1969, but that no psychiatric 
disability was found.  The VA physician opined that the 
veteran's current dysthymic disorder was not related to 
the conditions of nervousness, depression, and 
maladjustment noted in service at the time of separation; 
such conditions were found to be situational.  The VA 
physician also noted that the etiology of the veteran's 
current depression and dysthymic disorder was associated 
with his current physical limitations; and that these 
limitations appeared consistent with the difficulties 
reported by the veteran regarding a knee injury in 
service.  It was the opinion of the VA physician that the 
etiology of the veteran's present depression and dysthymic 
disorder appeared to be partially associated with the knee 
injury suffered in service.

Statements of the veteran in the claims folder are to the 
effect that he experienced psychiatric symptomatology both 
during service and after his discharge from service.

Analysis

Service connection involves many factors, but basically 
means that the facts, shown by the evidence, establish 
that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
pre-existing such service, was aggravated therein.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

Service connection for a psychosis may be presumed if it 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

The Board notes that veterans are presumed to have entered 
service in sound condition except for defects, 
infirmities, or disorders noted at entrance.  38 U.S.C.A. 
§§ 1111 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225 
(1991).  In the instant case, service medical records show 
no neurological or psychiatric defect at the time of the 
veteran's enlistment examination.

At the time of the veteran's separation examination in 
1969, the veteran reported nervousness, depression, and 
maladjustment. The evidence shows that he was not found to 
be psychotic at that time.  Post-service medical records 
reveal evidence of depression since the late 1980's, many 
years after the veteran's discharge from service.  

Recent medical evidence reflects diagnoses of depression 
and a dysthymic disorder.  The Board notes that a VA 
physician concluded that the veteran's current acquired 
psychiatric disability was unrelated to the conditions of 
nervousness, depression, and maladjustment noted in 
service in 1969.  

However, in this case, there is also a VA medical opinion 
of record indicating that the veteran's current dysthymic 
disorder and depression are partially related to an 
incident of service-i.e., injury to the veteran's knee.  
This opinion was supported by reference to complaints of 
leg pain, without trauma, noted in service medical records 
in 1965, as well as the veteran's report of a knee injury 
in service and of his experiencing ongoing difficulties.  
While service connection is not in effect for a bilateral 
knee condition, the evidence does reflect that the veteran 
had, in fact, struck his knee on a "door knife edge" in 
service in 1967 and was diagnosed with contusion right 
patella.

While there is evidence of injury to the veteran's knee 
both in service and post-service, the Board is unable to 
disassociate the veteran's knee injury and complaints of 
leg pain in service as being at least as likely as not to 
have contributed to the veteran's current dysthymic 
disorder.

Accordingly, the evidence of record reveals that the 
veteran currently has an acquired psychiatric disorder 
(dysthymic disorder); and that this condition is 
associated with the veteran's current physical limitations 
and related, at least in part, to the leg pain and knee 
injury noted in service.

Having considered all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran's current dysthymic disorder is the result of 
injury in service.  Under the circumstances, the veteran 
prevails as to his claim for service connection for an 
acquired psychiatric disability with application of the 
benefit of the doubt in his favor.  38 U.S.C.A. § 5107.




ORDER

Service connection for an acquired psychiatric disability 
is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

